DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 5 and 7 in the reply filed on 06/09/2022 is acknowledged.
Applicant’s amendment of claims 1, 6, and 8 in the reply filed on 06/09/2022 is acknowledged.
Claims 1-4, 6, 8, and 9 are under consideration in this Office Action. 

Allowable Subject Matter
Claims 1-4, 6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Akimoto et al., US 2010/0117076  discloses all limitations of claim 1 except for that “the protective film is provided on the first inorganic insulating film so as to interpose the first region in plan view, the first region is arranged inside the opening in plan view, and part of the protective film is covered by the second inorganic insulating film outside the opening.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 6, Akimoto taken with Wang et al., US 2012/029610 discloses all limitations of claim 6 except for steps of “forming a protective film on the first inorganic insulating film so as to overlap the gate electrode in plan view; forming a conductive film that has etching resistance to an acid aqueous solution containing fluorine and that covers the surfaces of the source electrode and the drain electrode before the cleaning treatment; and forming a second opening of the protective film inside the first opening after the forming of the source electrode and the drain electrode, and the cleaning treatment is performed by using an etchant containing fluorine after the second opening is formed.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 8, prior-art fails to disclose a method for manufacturing an active matrix substrate comprising steps of “forming of a first inorganic insulating film includes forming a first gate insulating film that covers the gate electrode and forming a second gate insulating film that covers the first gate insulating film, the etching selection ratio of the second inorganic insulating film to the second gate insulating film is high, and regarding a surface of the second gate insulating film in the first region and a surface of the second gate insulating film in the second region, the surfaces being arranged nearer to the second inorganic insulating film with respect to the first inorganic insulating film, the position of the surface in the first region is lower than the position of the surface in the second region.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893